Citation Nr: 0314599	
Decision Date: 07/02/03    Archive Date: 07/10/03

DOCKET NO.  01-05 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for generalized 
demyelinating peripheral neuropathy.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Havelka, Counsel






INTRODUCTION

The veteran's active military service extended from November 
1967 to May 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  

The case was previously before the Board in September 2001, 
when it was remanded for examination of the veteran and 
medical opinions.  The requested development has been 
completed.  The Board now proceeds with its review of the 
appeal.  


FINDINGS OF FACT

1.  VA has obtained all relevant evidence necessary for an 
equitable disposition of the veteran's appeal.

2.  The veteran had active military service in the Republic 
of Vietnam during the Vietnam era.

3.  The veteran has a current medical diagnosis of 
generalized demyelinating peripheral neuropathy.  

4.  The competent medical evidence of record indicates that 
Agent Orange exposure is one of three equally possible causes 
of the veteran's generalized demyelinating peripheral 
neuropathy.





CONCLUSION OF LAW

Generalized demyelinating peripheral neuropathy was incurred 
in active military service as a result of exposure to Agent 
Orange during service.  38 U.S.C.A. §§ 101(16), 1110, 1116, 
5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307(a)(6), 
3.309(e) (2002); Combee v. Brown, 34 F.3d 1039 (Fed.Cir. 
1994); McCartt v. West, 12 Vet. App. 164, 167 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  Among other things, this law eliminates 
the concept of a well-grounded claim, redefines the 
obligations of VA with respect to the duty to assist, and 
supersedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of VCAA, or filed before the date of enactment and 
not yet final as of that date.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The new law 
also imposes a significant duty to assist the appellant with 
their claim and to provide them notice of evidence needed to 
support the claim.  More recently, new regulations were 
adopted to implement the VCAA.   See 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a)(2002).

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b)(2002).  Information means non-evidentiary facts, 
such as the veteran's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  38 C.F.R. § 
3.159(a)(5)(2002). 

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c)(2002).  With respect 
to this duty to assist the veteran in obtaining evidence, the 
VCAA requires that VA notify the claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by VA.  Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (holding that both the statute, 38 
U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 3.159, 
clearly require the Secretary to notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the Secretary). 

In this case, VA informed the appellant of the evidence 
needed to substantiate his claim in a letter dated October 
2001.  This letter also informed the appellant of VA's duty 
to assist the appellant and which party would be responsible 
for obtaining which evidence.  The Board concludes that the 
discussion therein adequately informed the appellant of the 
information and evidence needed to substantiate his claim, 
and of VA's duty to assist in obtaining evidence thereby 
meeting the notification requirements of the VCAA.  

As discussed above, VA has fulfilled its duties to inform and 
assist the appellant on his claim.  Accordingly, the Board 
can issue a final decision because all notice and duty to 
assist requirements have been fully satisfied, and the 
appellant is not prejudiced by appellate review.  A remand or 
further development of the claim would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the appellant in this case.  Further 
development and further expending of VA's resources are not 
warranted.  Any "error" to the appellant resulting from 
this Board decision does not affect the merits of his claims 
or her substantive rights, for the reasons discussed above, 
and is therefore harmless.  See 38 C.F.R. § 20.1102 (2002).  
Having determined that the duties to inform and assist the 
appellant have been fulfilled, the Board must assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 
429, 433 (1995); see Elkins v. Gober, 229 F.3d 1369 (Fed. 
Cir. 2000); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); Hensley 
v. Brown, 5 Vet. App. 155, 161 (1993).

II.  Requirements for Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110 (West 1991).  
In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2002). 

VA regulations provide that, if a veteran was exposed to an 
herbicide agent during active service, presumptive service 
connection is warranted for the following disorders: 
chloracne or other acneform disease consistent with 
chloracne; Hodgkin's disease; multiple myeloma; Non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea); and, soft-tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  Presumptive service connection 
for these disorders as a result of Agent Orange exposure is 
warranted if the requirements of Sec. 3.307(a)(6) are met.  
38 C.F.R. § 3.309(e) (2002).

"The term acute and  subacute peripheral neuropathy means 
transient peripheral neuropathy that appears within weeks or 
months of exposure to an herbicide agent and resolves within 
two years of the date of onset."  38 C.F.R. § 3.309(e), Note 
2 (2002).

The governing law provides that a "veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975 shall be presumed to have 
been exposed during such service to an herbicide agent . . . 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service." 38 U.S.C.A. §  1116(f) (West 2002).  

If the rebuttable presumption provisions of 38 C.F.R. § 
3.307(d)  are also not satisfied, then the veteran's claim 
shall fail.  338 U.S.C.A. § 1113 (West 2002); 38 C.F.R. 
§ 3.307(d), (2002). 

The Secretary of the Department of Veterans Affairs has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for:  hepatobiliary cancers; 
nasal and/or nasopharyngeal cancer; bone and joint cancer; 
breast cancer; female reproductive cancers; urinary bladder 
cancer; renal cancer; testicular cancer; leukemia, other 
than chronic lymphocytic leukemia (CLL); abnormal sperm 
parameters and infertility; Parkinson's Disease and 
Parkinsonism; Amyotrophic Lateral Sclerosis (ALS); chronic 
persistent peripheral neuropathy; lipid and lipoprotein 
disorders; gastrointestinal and digestive disease including 
liver toxicity; immune system disorders; circulatory 
disorders; respiratory disorders (other than certain 
respiratory cancers); skin cancer; cognitive and 
neuropsychiatric effects; gastrointestinal tract tumors; 
brain tumors; AL amyloidosis (also referred to as primary 
amyloidosis); endometriosis; adverse effects on thyroid 
homeostasis; and, any other condition for which the Secretary 
has not specifically determined a presumption of service 
connection is warranted.  See Notice, 68 Fed.Reg. 27630 -
27641 (May 20, 2003); See also Notice, 67 Fed. Reg. 42600 
(June 24, 2002); Notice, 66 Fed. Reg. 2376 (Jan. 11, 2001); 
Notice, 64 Fed.Reg. 59232 (November. 2, 1999).  

In this case the veteran avers that he developed peripheral 
neuropathy, as a result of exposure to Agent Orange in 
service.  He indicates that he has a history of numbness and 
tingling in his extremities which dates back to military 
service.  The veteran's service medical records do not reveal 
any complaints, or diagnosis, of any neurological disorders 
during service.  On separation examination in May 1969 the 
veteran's neurologic system was evaluated as normal.  

Private medical records reveal that in October 2000 nerve 
conduction studies and neurology consultation was conducted.  
The veteran was diagnosed with demyelinating peripheral 
neuropathy.  

Review of the veteran's service personnel records confirm 
that he served in the Republic of Vietnam during his military 
service.  The Board finds that, although the veteran has met 
the regulatory presumption of active service in the Republic 
of Vietnam during the Vietnam era, service connection cannot 
be granted on a presumptive basis.  The regulations specify 
that "acute and  subacute peripheral neuropathy means 
transient peripheral neuropathy that appears within weeks or 
months of exposure to an herbicide agent and resolves within 
two years of the date of onset."  38 C.F.R. § 3.309(e), Note 
2 (2002).  In the instant case the veteran's neuropathy has 
not resolved within two years of the veteran's presumed 
exposure to Agent Orange.  As such, service connection cannot 
be granted on a presumptive basis.  38 C.F.R. § 3.309(e) 
(2002).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 
(Fed.Cir. 1994).  The court has specifically held that the 
provisions of Combee are applicable in cases involving Agent 
Orange exposure.  McCartt v. West, 12 Vet. App. 164, 167 
(1999).

In November 2001 a VA neurology examination of the veteran 
was conducted.  The examining physician who conducted the 
November examination noted that the veteran had a history of 
having a stroke subsequent to service.  However, this 
physician indicated that the veteran current symptoms of 
neuropathy were not related to the post-service stroke.  

In May 2002 the most recent VA examination of the veteran was 
conducted.  The Examining physician noted that the veteran 
had a post-service stroke and a history of alcohol abuse.  
The physician confirmed the diagnosis of generalized 
demyelinating peripheral neuropathy and indicated that it was 
unrelated to the veteran's stroke.  The physician indicated 
three equally possible causes of the veteran's generalized 
demyelinating peripheral neuropathy as being:  unknown 
etiology; Agent Orange exposure; and/or, Alcohol.  

"When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant."  38 U.S.C.A. § 
5107(b) (West  2002); Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).

The Board believes that the opinion of the VA physician who 
conducted the May 2002 VA examination gives three equally 
possible etiologies for the cause of the veteran's 
generalized demyelinating peripheral neuropathy.  Since there 
is balance of positive and negative evidence with respect to 
each possible cause, the Board must resolve any doubt in the 
veteran's favor that Agent Orange exposure is the cause of 
his generalized demyelinating peripheral neuropathy.  
Therefore, service connection is granted. 





	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for generalized demyelinating peripheral 
neuropathy is granted.  



	                        
____________________________________________
	BETTINA S. CALLAWAY 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

